OXBERGER, Chief Judge
(specially concurring).
I concur specially with the majority’s conclusion that plaintiff should not be allowed to proceed against the estate with his claim. The notice to him of the closing of the estate was inadequate. See Continental Insurance Co. v. Mosley, 98 Nev. 476, 653 P.2d 158 (1982), remanded — U.S. —, 103 S.Ct. 3530, 77 L.Ed.2d 383 (1984). However, since the issue has not been raised by plaintiff, it cannot determine the outcome of this case, and I concur in the result reached by the majority.